Citation Nr: 1617197	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-33 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973 and from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals on appeal of a rating decision issued in September 2009 by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, the Board denied the Veteran's claim seeking a TDIU, and the Veteran appealed the Board's decision to the Court of Appeals for Veterans' Claims (Court), who issued a Memorandum Decision in July 2015 vacating the Board's decision and remanding it to the Board.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Court's Memorandum Decision, when previously denying the Veteran's claim in April 2014, the Board failed to adequately explain its reasons and bases for the denial, and thus the Board is tasked with readjudicating the case, to include specific consideration of evidence highlighted by the Court.  However, since the time of the Board's April 2014 decision, evidence relevant to the Veteran's TDIU claim has been associated with the claims file, including a July 2014 VA examination report assessing the current severity of the Veteran's service-connected lumbar spine disability.  Moreover, on the basis of this examination, the Veteran was awarded a separate compensable rating for radiculopathy of the left lower extremity, indicating a change in the Veteran's lumbar spine disability since the 2013 VA examination relied upon by the Board in 2014.  

Given the inclusion of this additional evidence relevant to the Veteran's TDIU claim, the case must be remanded to the RO for initial consideration thereof.  Moreover, as the July 2014 VA examination report fails to reflect findings upon which the Board may assess the impact of the Veteran's service-connected disabilities on his employability (the examination report merely includes a notation that "yes," the Veteran's lumbar spine disability affects his employability, because "he retired as a truck driver in 2004"), a new VA examination is required.

The Veteran's recent, outstanding VA treatment records, which were last associated with one of the Veteran's virtual claims files (his Virtual VA file) in July 2012, must also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from July 2012.  

2.  Schedule the Veteran for a VA examination to determine the impact of his service-connected disabilities on his employability.  The Veteran's claims file must be made available to the examiner for review.  

After reviewing the claims file and eliciting a history of the Veteran's lumbar spine and radicular symptoms, the examiner should conduct a clinical examination to determine the current severity of the Veteran's lumbar spine disability, to include all neurological manifestations and to include a characterization of the effect of the Veteran's lumbar spine disability on his ability to engage in the types of tasks required in his former career as a truck driver.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the Veteran's claim seeking entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

